              Case 2:19-cr-00238-RAJ Document 30 Filed 09/02/20 Page 1 of 3




 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
     UNITED STATES OF AMERICA,                  )   No. CR19-238 RAJ
 7                                              )
                    Plaintiff,                  )
 8                                              )   ORDER GRANTING DEFENDANT’S
               v.                               )   UNOPPOSED MOTION TO PROCEED
 9                                              )   WITH GUILTY PLEA VIA
     MICHAEL DAVID MATHISEN,                    )   VIDEOCONFERENCE
10                                              )
                    Defendant.                  )
11                                              )
12
           This matter comes before the Court on Defendant Michael David Mathisen’s
13
     unopposed motion to proceed with entry a guilty plea by videoconference. Dkt. 29.
14   The Court has considered the motion and the files and pleadings herein, and for the
15   reasons set forth below hereby GRANTS the motion.
16
                                 I. PROCEDURAL HISTORY
17
           Defendant is charged by Indictment in this matter with one count of Attempted
18
     Accesses with Intent to View Child Pornography. At his detention hearing on
19
     November 5, 2019, the Court denied the government’s motion for detention and entered
20   an appearance bond placing Defendant on home detention with location monitoring.
21   He remains on bond. On June 16, 2020, the Court vacated the trial date in this matter
22   due to the COVID-19 emergency.
23         The parties have reported they have reached a plea agreement. In-person plea
24   hearings are not currently possible per the General Orders entered by Chief Judge

25   Ricardo S. Martinez relating to closure of the courthouse. Pursuant to General Order
     11-20, the courthouses in the Western District of Washington will not be open for such
26



       ORDER - 1
              Case 2:19-cr-00238-RAJ Document 30 Filed 09/02/20 Page 2 of 3



     proceedings until at least September 8, 2020. In light of this continued delay,
 1
     Defendant has brought a renewed motion seeking to conduct his plea hearing by
 2
     videoconference. Dkt. 29. The motion is styled as an unopposed motion, but is signed
 3
     by counsel for the government in the form of a stipulation.
 4
                                          II. DISCUSSION
 5
 6          Ordinarily, a defendant “must be present” for a change of plea hearing. Fed. R.

 7   Civ. P. 43(a). Rule 43 provides for limited exceptions, including for some sentencing
     proceedings, but none of the exceptions applies to a plea. Fed. R. Civ. P. 43(c).
 8
     Consequently, under ordinary circumstances, “the district court has no discretion to
 9
     conduct a guilty plea hearing by videoconference, even with the defendant’s
10
     permission.” United States v. Bethea, 888 F.3d 864, 867 (7th Cir. 2018).
11
            But these are not ordinary circumstances. Section 15002 of the Coronavirus
12   Aid, Relief, and Economic Security Act (“CARES Act”) empowers Chief District
13   Judges to authorize hearings by video or telephonic conference when: (1) such hearings
14   “cannot be conducted in person without seriously jeopardizing public health and
15   safety;” (2) “the district judge in a particular case finds for specific reasons that the plea
16   or sentencing in that case cannot be further delayed without serious harm to the

17   interests of justice;” and (3) upon “consent of the defendant . . . after consultation with

18   counsel.” CARES Act, Pub. L. 116-136 §§ 15002(b)(2), (4). The Chief Judge of this
     Court has made such an authorization. General Order 04-20 (W.D. Wash. March 30,
19
     2020), General Order 09-20 (W.D. Wash. June 25, 2020). Thus, a plea hearing may be
20
     held by videoconference, but only upon a finding “for specific reasons that the plea . . .
21
     cannot be further delayed without serious harm to the interests of justice.” CARES Act
22
     §15002(b)(2)(a); General Order 04-20 at 3, General Order 09-20.
23          The defendant indicates he would like to take responsibility in this matter and
24   resolve it in a timely fashion. He argues this hearing cannot be delayed without serious
25   harm to the interests of justice in that further delay in scheduling sentencing, which
26   given the extended closure of the courthouse will take longer than usual due to the



       ORDER - 2
              Case 2:19-cr-00238-RAJ Document 30 Filed 09/02/20 Page 3 of 3



     backlog of cases on the Court’s docket, will result in defendant’s possible loss of
 1
     programming opportunities while in custody. Given the extended delay in reopening
 2
     the courthouse, the Court finds that delay of the plea hearing to a time when it can be
 3
     conducted in person presents a serious harm to the interests of justice in this matter.
 4
                                            III. ORDER
 5
 6          For the reasons set forth above, Defendant’s motion does identify circumstances
     that can support a finding of “serious harm to the interests of justice” as required by the
 7
     CARES Act and General Orders 04-20 an d09-20. Therefore, it is hereby ORDERED
 8
     that Defendant Mathison’s motion to appear by videoconference for entry of a guilty
 9
     plea, Dkt. 29, is GRANTED.
10
            The parties are directed to schedule a plea hearing to be held via
11
     videoconference before the criminal-duty magistrate judge.
12
13          DATED this 2nd day of September, 2020.
14
15                                                     A
16                                                     The Honorable Richard A. Jones
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26



       ORDER - 3
